DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate and/or render obvious to the claimed invention as they do not teach the claims as a whole:
An electrode lead for the coronary sinus, comprising: 
a lead body having a longitudinal axis and a distal portion for insertion into the coronary sinus, and 
at least one electrode for contacting bodily tissue, 
wherein the at least one electrode is arranged on the distal portion of the lead body, wherein the electrode lead, in order to fix the electrode lead in a blood vessel, has a fixing device, which is connected to a distal end of the lead body
and includes an axial length extending along the longitudinal axis of the lead body, wherein the fixing device is designed to be shortened incrementally or lengthened incrementally along its axial length, and 
wherein the fixing device, in order to shorten the fixing device incrementally, has a plurality of interconnected segments releasably interconnected axially to one another and extending along the axial length of the lead body, wherein each two adjacent segments can be along its axial length.

An electrode lead for the coronary sinus, comprising: 
a lead body having a longitudinal axis and a distal portion, for insertion into the coronary sinus, and 
at least one electrode for contacting bodily tissue, 
wherein the at least one electrode is arranged on the distal portion of the lead body, wherein the electrode lead, in order to fix the electrode lead in a blood vessel, has a fixing device, which is connected to a distal end of the lead body and includes an axial length extending along the longitudinal axis of the lead body, wherein the fixing device includes a plurality of interconnected segments releasably interconnected axially to one another and extending along the axial length of the lead body, wherein the fixing device is designed to be shortened incrementally or lengthened incrementally along its axial length, and 
wherein in order to incrementally lengthen the fixing device in its axial direction, at least one additional segment or a plurality of additional interconnectable or interconnected segments is Atty, Ref, No, 0055955-000189 Application No. 16/424,592 Page -4- provided, wherein the at least one additional segment or the plurality of additional segments is releasably connectable to one of the plurality of interconnected segments positioned at a distal end portion of the fixing device via a force-fit and or form-fit connection.

The closest prior art is taught as Manova (US 2013/0116767 A1) which discloses a lead device with elastic elements extending the lead length, but they do not teach the of interconnected segments .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792